148 U.S. 502 (1893)
BENDER
v.
PENNSYLVANIA COMPANY.
No. 193.
Supreme Court of United States.
Submitted March 29, 1893.
Decided April 3, 1893.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF OHIO.
Mr. J.R. Carey and Mr. F.J. Mullins for the motion.
Mr. Lyman R. Critchfield, opposing.
THE CHIEF JUSTICE:
This is a writ of error, brought May 29, 1889, to an order overruling a motion to remand the case to the State Court. Such an order is not a final judgment on the merits, and the writ of error must be dismissed. McLish v. Roff, 141 U.S. 661; Chicago, St. Paul &c. Railway v. Roberts, 141 U.S. 690; Joy v. Adelbert College, 146 U.S. 355.